Title: From Thomas Jefferson to William Branch Giles, 19 March 1796
From: Jefferson, Thomas
To: Giles, William Branch


                    
                        Th:J. to Mr. Giles
                        Monticello Mar. 19. 96
                    
                    I know not when I have recieved greater satisfaction than on reading the speech of Dr. Lieb in the Pennsylvania Assembly. He calls himself a new member. I congratulate honest republicanism on such an acquisition, and promise myself much from a career which begins on such elevated ground.—We are in suspense here to see the fate and effect of Mr. Pitt’s bill against democratic societies. I wish extremely to get at the true history of this effort to suppress freedom of meeting, speaking, writing and printing. Your acquaintance with Sedgewick will enable you to do it. Pray get from him the outlines of the bill he intended to have brought in for this purpose. This will enable us to judge whether we have the merit of the invention: whether we were really before hand with the British minister on this subject: whether he took his hint from our proposition, or whether the concurrence in sentiment is merely the result of the general truth that great men will think alike, and act alike tho’ without intercommunication. I am serious in desiring extremely the outlines of the bill intended for us.—From the debates on the subject of our seamen, I am afraid as much harm as good will be done by our endeavors to arm our seamen against impressment. It is proposed I observe to register them and give them certificates of citizenship to protect them from foreign impressment. But these certificates will be lost in a thousand ways. A sailor will neglect to take his certificate. He is wet twenty times in a voyage. If he goes ashore without it, he is impressed, if with it, he gets drunk, it is lost, stolen from him, taken from him, and then the want of it gives an authority to impress which does not exist now. After ten years’ attention to the subject, I have never been able to devise any thing effectual but that the circumstance of an American bottom being made ipso facto a protection for a number of seamen proportioned to her tonnage: to oblige American captains when called on by foreign officers to parade the men on deck, which would shew whether they exceeded their quota, and allow the foreign officers to send 2. or 3. persons aboard and hunt for any suspected to be concealed. This Mr. Pinckney was instructed to insist upon with Great Britain, to accept of nothing short of it, and most especially not to agree that a certificate of citizenship should be requirable from our seamen: because it would be made a ground for the authorised impressment of them. I am still satisfied that such a protection will place them in a worse situation than they are at present. It is true the British minister has not shown a disposition to accede to my proposition: but it was not totally  rejected: and if he still refuses, lay a duty of 1.d. sterl. a yard on British oznabrigs to make a fund for paying the expences of the agents you are obliged to employ to seek out our suffering seamen.—I congratulate you on the arrival of Mr. Ames and the British treaty. The newspapers had said they would arrive together.—We have had a fine winter. Wheat looks well. Corn is scarce and dear. 22/ here. 30/ in Amherst. Our blossoms are just opening. I have begun the demolitions of my house, and hope to get through it’s re-edification in the course of the summer. But do not let this discorage you from calling on us if you wander this way in the summer. We shall have the eye of a brick-kiln to poke you into, or an Octagon to air you in. Adieu affectionately.
                